                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 MICHAEL WILLIAM BRAINARD,

                       Plaintiff,                 CV 19-38-GF-BMM-JTJ
 vs.

 CITY OF HUNTINGTON WOODS,                     ORDER ADOPTING MAGISTRATE
                                                  JUDGE’S FINDINGS AND
                       Defendant.                  RECOMMENDATIONS



       Plaintiff Michael William Brainard (“Brainard”) filed this action on May 28,

2019. (Doc. 1.) Brainard requested that the Court enjoin the City of Huntington

Woods, Michigan, from taking any action with respect to Brainard’s real property

in that city. (Id.) United States Magistrate Judge John Johnston notified Brainard

on October 2, 2019, that the case record indicated that Brainard had not served the

complaint on the City. (Doc. 2.) Judge Johnston gave Brainard the opportunity to

show cause why the action should not be dismissed without prejudice. (Id. at 1.)

Brainard did not respond to the Order.

       Judge Johnston issued Findings and Recommendations on October 28, 2019.

(Doc. 3.) Judge Johnston recommended that the Court dismiss without prejudice

the action for Brainard’s failure to serve the complaint on the Defendant within 90

days. (Id. at 2.)

                                         1
      Brainard did not object to the Findings and Recommendations. He has

waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C). Absent

objection, this Court reviews findings and recommendations for clear error. United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v.

Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear

error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 3) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that the action is DISMISSED WITHOUT

PREJUDICE for failure to serve the complaint on the Defendant within 90 days.

      The Clerk of Court is directed to enter, by separate document, a judgment of

dismissal.

      DATED this 15th day of November, 2019.




                                          2
